DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Migliore (EP 0744327) in view of Brooks et al. (2011/0240416).
Re: claim 1, Migliore shows a wheel chock restraint system for a vehicle having a wheel, the wheel including a rigid rim around which is mounted a tire having a circumferentially disposed resilient tire tread, as in the present invention, the wheel chock restraint system including:
a wheel chock having a tire-facing side, as shown in figure 1 of Migliore, the wheel chock including:
a main body 2, 2’ having a bottom base portion 4, 7, 7’;
a substantially downwardly projecting tooth 7’ provided underneath the bottom base portion of the wheel chock to engage in the ground,

the main body 2, 2’ having a tire deformation cavity, space between element 3 and the tire P, on the tire-facing side of the wheel chock, the tire deformation cavity being located immediately below the tire-engaging bulge to receive the tire tread in the deformed state, thereby preventing the wheel from rolling over the wheel chock and the vehicle from moving away in an unauthorized or accidental manner in the departure direction.
Migliore shows the chock with one tooth engaging the ground while the claim requires a plurality of teeth in latched engagement with transversally extending and spaced-apart teeth of a ground anchored base plate.
Brooks is cited to teach a wheel chock system comprising a ground-anchored base plate 58 having an upper surface with a plurality of transversally extending and spaced-apart teeth 72 in latched engagement with a plurality of teeth of the chock 20b establishing a tire-blocking position resisting forces applied in a departure direction by the wheel of the vehicle on the tire-facing side of the wheel chock.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the chock 
Re: claim 2, Migliore shows the tire deformation cavity of the wheel chock extends from the tire-engaging bulge down to a bottom tire-engaging point 6 on the bottom base portion.
Re: claim 4, Migliore shows the tire deformation cavity of the wheel chock defines a recessed tire-facing surface 3, 3’ that is spaced apart from the tire tread when the tire tread initially contacts the tire-engaging bulge in the undeformed state, see figure 1.
Re: claim 5, Migliore shows the recessed tire-facing surface 3, 3’ has a curved shape at least in an upper half of the recessed tire-facing surface.
Re: claim 6, Migliore shows the curved upper half of the recessed tire-facing surface has a minimum radius that is at least half of a diameter of the wheel.
Re: claim 7, Migliore shows the tire-engaging bulge 8 includes an upper surface portion and a bottom surface portion, the bottom surface portion being opposite the upper surface portion, the tire-engaging bulge projecting outwardly on the tire-facing side above the recessed tire-facing surface.
Re: claim 8, Migliore shows the main body of the wheel chock includes:
a pair of spaced apart and substantially vertically extending side members 2, 2’, each side member having an edge on the tire-facing side; and
at least one transversal frame member 9 rigidly attached between the side members;
wherein the recessed tire-facing surface is provided by the edges of the side members on the tire-facing side.

Re: claim 10, Migliore shows the main body of the wheel chock has a monolithic construction.
Re: claim 11, figure 1 of Migliore shows the upper portion of the lower leading quadrant of the wheel has a lower boundary that is at a maximum vertical distance from a horizontal wheel centerline of about 15% of a diameter of the wheel.
Re: claim 12, Migliore shows the tire-engaging bulge has a rounded outer surface.
Re: claim 14, Brooks shows the teeth 72 under the wheel chock each include a horizontally extending surface 70 to resist an upward lifting motion when the wheel chock is in a tire-blocking position on the base plate.
Re: claim 15, Brooks shows the teeth 72 of the base plate include a plurality of spaced apart and transversally extending elements that are rigidly attached to an upper surface of the base plate, the teeth of the wheel chock and the base plate that are in the latching engagement when the wheel chock is in the tire-blocking position resisting an upward lifting motion, see figure 11.
Re: claim 18, Brooks shows an articulated spring-assisted arm 30b having a distal end connected to the main body of the wheel chock by a swivel device.
Re: claim 19, Brooks shows a handle 64 mounted on the main body of the wheel chock.


Claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Migliore (EP 0744327) in view of Andersen et al. (8,307,956).
Re: claim 1, Migliore shows a wheel chock restraint system for a vehicle having a wheel, the wheel including a rigid rim around which is mounted a tire having a circumferentially disposed resilient tire tread, as in the present invention, the wheel chock restraint system including:
a wheel chock having a tire-facing side, as shown in figure 1 of Migliore, the wheel chock including:
a main body 2, 2’ having a bottom base portion 4, 7, 7’;
a substantially downwardly projecting tooth 7’ provided underneath the bottom base portion of the wheel chock to engage in the ground,
a tire-engaging bulge 8 located on the tire-facing side of the wheel chock and having a bulge engagement point, the tire-engaging bulge being configured and disposed on the wheel chock to initially contact the tire tread on an upper portion of a lower leading quadrant of the wheel at the bulge engagement point, the tire tread having an undeformed state when away from the wheel chock, and a deformed state when pressed forcefully against the tire-engaging bulge while the wheel chock is in the tire-blocking position; and
the main body 2, 2’ having a tire deformation cavity, space between element 3 and the tire P, on the tire-facing side of the wheel chock, the tire deformation cavity being located immediately below the tire-engaging bulge to receive the tire tread in the deformed state, thereby preventing the wheel from rolling over the wheel chock and the 
Migliore shows the chock with one tooth engaging the ground while the claim requires a plurality of teeth in latched engagement with transversally extending and spaced-apart teeth of a ground anchored base plate.
Andersen is cited to teach a wheel chock system comprising a ground-anchored base plate 66 having an upper surface with a plurality of transversally extending and spaced-apart teeth, not numbered, in latched engagement with a plurality of teeth of the chock 64 establishing a tire-blocking position resisting forces applied in a departure direction by the wheel of the vehicle on the tire-facing side of the wheel chock.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the chock of Migliore to comprise a plurality of teeth and to include the base plate such as taught by Andersen in order to further securing the wheel from unintended movement.
Re: claim 16, Andersen shows the base plate includes a heating element 86 located under an upper plate, see column 4, lines 12-18.
Re: claim 17, Andersen shows the heating element of the base plate includes a heating electrical cable.  It would be understood that the cable is self-regulating in order to prevent overheating and burning the rubber tire.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Migliore (EP 0744327) in view of Brooks et al. (2011/0240416) and further in view of Vigneau et al. (FR 0451647).
Re: claim 20, Migliore’s wheel chock restraint system, as modified and rejected above, lacks a wheeled cart.  Vigneau is cited to show a wheeled cart 25 being used to move the chock 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Migliore to include a wheeled cart in order to easily move the chock from different positions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,864,895 in view of Brooks et al. (2011/0240416).  Claims 1-20 of the patent claims a wheel chock.  Brooks teaches a ground-anchored base plate 58 having an upper surface with a plurality of transversally extending and spaced-apart teeth 72 in latched engagement with a plurality of teeth of the chock 20b establishing a tire-blocking position resisting .

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and to overcome the double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657